RECEIVEL)

 

NOV ~5 2018 UNiTED sTATES DISTRICT COURT
wm n M°°HE' mm WESTERN DISTRICT OF LOUISIANA
wes§n£g,;?,‘,’.‘£l€&&fi‘£§“"“ ALEXANDRIA DIVIsIoN
ROBERT CARRENO, JR., CIVIL ACTION NO. 1318'CV~996~P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ'MONTES
Respondent
J U D G M E N T

For the reasons stated in the Report and Recornmendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that Petitioner’s § 2241 petition is hereby DISMISSED for
lack ofjurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice

as to the merits of Petitioner’s claim.
THUS DONE AND SIGNED at AleXandria, Louisiana, this [ %/day of

l/l/\?’UW»\/p’¢:/R, 2018.

  

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

